COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-09-230-CV
 
IN RE MARY T. ARD                                                               RELATOR
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered Relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, Relator=s
petition for writ of mandamus is denied.
The
clerk of this court is ordered to hand deliver the sealed documents to the
clerk of Probate Court Number One of Tarrant County, Texas, at which time this
court=s order
of July 17, 2009 granting Relator=s
unopposed motion shall be vacated.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 




PER CURIAM
 
 
PANEL: 
LIVINGSTON, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
September 3, 2009




     [1]
See Tex. R. App. P. 47.4.